DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3, 8-10, 15-17 and 22-24 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Osborn (2010/0041375)
Regarding claim 22, Osborn discloses a system comprising: a first device (see fig.3, element 325 and its description); and a second device (see fig.3, element 322 and its description), wherein the second device is configured to: receive a request for a voice call session with the first device (see abstract, fig.3, elements 325, 322, fig.10, steps 1014-1016, paragraph [0027], [0098-0099] and its description); send, to the first device, a refusal of the request for the voice call session, wherein the refusal comprises an indication of a preference for receiving a text message (see abstract, fig.3, fig.10, steps 1014-1016, paragraph [0027], [0098-0100] and its description); and receive, based on the indication, a first text message from the first device (see abstract, fig.3, fig.10, steps 1014-1016, paragraphs [0027], [0098-0099], [0104] and its description); and wherein the first device is configured to send the request for the voice call session.
Regarding claim 23, Osborn further discloses the second device comprises a server (see abstract, fig.3, element 322, paragraph [0038] and its description).
Regarding claim 24, Osborn further discloses second device is configured to send the refusal based on a determination that a period of time has elapsed since receiving the request for the voice call session (see paragraph [0077-0078]).
Regarding claims 1-3, 8-10 and 15-17 recite limitations substantially similar to the claims 22-24. Therefore, these claims were rejected for similar reasons as stated above. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-7, 13-14, 20-21 and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osborn (2010/0041375) in view of Parker et al. (2005/0254485).
Regarding claim 27, Osborn discloses all the subject matter except for the second device However, Parker discloses  the interconnection of users over the Internet including the second device is configured to: generate a user interface; (see fig.3, steps 32-33, paragraph [0037] and its description) and receive, via the user interface, the refusal of the request for the voice call session (see paragraph [0037]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use Parker’s the second user in order to connect the communication between the devices.
Regarding claim 28, Osborn further discloses  the second device comprises a called terminal (see fig.3, user #2 and it description).
Regarding claims 6-7, 13-14 and 20-21 recite limitations substantially similar to the claims 27-28. Therefore, these claims were rejected for similar reasons as stated above. 
Allowable Subject Matter
Claims 4-5, 11-12, 18-19 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647